Per Curiam:
This appeal is from an order granting a motion to open defendant’s default. We have frequently held, and as late as in the case of Allen v. Fowler & Wells Co. (45 App. Div. 506), that upon a motion to open a default a copy of the proposed pleading should be annexed to the motion papers. As such practice was not followed upon the motion here, it follows that the order appealed from should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs, but with leave to renew upon sufficient papers.
Present—Yan Brunt, P. J., Patterson, O’Brien, Ingraham and Hatch, JJ.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, but with leave to renew upon sufficient papers.